DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10468292 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-32 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, US 20040182698 (in IDS) teaches a shuttle disk 414 with one annular step (Fig. 5). US 20050005859 teaches a focus ring 25 that, in combination with ‘698, would have modified the peripheral region of the shuttle disk 414. However, there is no reason to add an inner step 314 and to maintain the coplanar relationship in the “an outer support surface;
a first outer stepped surface disposed radially inward of the outer support surface;

a second outer stepped surface disposed radially inward of the inner stepped surface and copolanar with the first outer stepped surface, wherein a first distance between the top surface and the first outer stepped surface or the second outer stepped surface is greater than a second distance between the top surface and the inner stepped surface; and
an inner support surface disposed radially inward of the second outer stepped surface, the inner support surface coplanar with the outer support surface” in the context of claim 1 and similarly in claims 19-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEATH T CHEN/Primary Examiner, Art Unit 1716